Citation Nr: 1303418	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  04-39 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a lung disorder. 

3.  Entitlement to an initial compensable disability rating for residuals of Hodgkin's disease.  


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to September 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2004 and September 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the March 2004 decision, the RO granted service connection for residuals of Hodgkin's disease, assigned a zero percent (noncompensable) disability rating for that disability, and denied service connection for hypertension.  In the September 2005 decision, the RO denied service connection for chronic lung disease.  

A report of January 2010 VA examination includes statements by the Veteran that raise a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  He subsequently explicitly claimed entitlement to TDIU and the RO provided him with notice regarding that claim in a February 2012 letter.  In an April 2012 letter, the RO informed the Veteran that it had determined that his claim for TDIU was moot.  There is no indication that the Veteran initiated an appeal to the Board of that RO decision.  The record after April 2012 does not again raise a claim of entitlement to TDIU.  Based on these facts, the Board has does not have jurisdiction to address whether TDIU is warranted.  


FINDINGS OF FACT

1.  The Veteran does not have a lung disorder that had onset during his active service, is etiologically related to his active service, or was caused or aggravated by a service-connected condition.  

2.  The Veteran's hypertension did not have onset during his active service, did not manifest within one year of separation from active service, is not etiologically related to his active service, and was not caused or aggravated by a service-connected condition.  

3.  The Veteran has not had any residuals of Hodgkin's disease at any time since he filed his claim of entitlement to service connection for that disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lung disorder have not been met.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).  

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).  

3.  The criteria for a compensable disability rating for residuals of Hodgkin's disease have not been met for any time on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.23, 4.7, 4.10, 4.21, 4.117 Diagnostic Code 7709 (2012)  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
These issues all derive from appeals of claims of entitlement to service connection, and therefore the required notice is that applicable to service connection claims; as opposed to claims of entitlement to increased ratings.  Pre-initial adjudication notice was provided by way of a letter sent to the Veteran in November 2003 with regard to the claims for VA disability compensation benefits for hypertension and Hodgkin's disease and by way of a letter sent to him in June 2005 with regard to the claim for VA disability compensation benefits for a lung disorder.  Although those letters did not provide the Veteran with notice as to effective dates and disability ratings, such notice was provided by a letter sent to him in March 2006.  Since the letter was sent in March 2006, the Veteran has had a meaningful opportunity to participate in the processing of his claims and the RO has readjudicated all of the claims, most recently in a May 2012 Supplemental Statement of the Case (SSOC).  Therefore, the timing defect in the notice was cured and that defect has not resulted in any prejudice to the Veteran.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service and VA treatment records, records associated with his claim for disability benefits administered by the Social Security Administration (SSA), and all private records for which he has sought VA's assistance in obtaining.  

The Veteran has never contended that his hypertension or a lung disorder manifested during active service or within one year of separation from active service.  Rather he has contended that his hypertension is secondary to Hodgkin's disease or due to exposure to herbicides, such as Agent Orange, during his active service in Vietnam.  He has contended that he has a chronic lung disorder secondary to Hodgkin's disease.   

VA provided examinations with regard to his hypertension and Hodgkin's disease in August 2004, with regard to Hodgkin's disease in December 2007 and in January-February 2010, and with regard to a lung disorder in October 2004 and April 2006.  Those examinations are adequate because reports from those examinations include sufficiently detailed descriptions of the respective disabilities, show that the examiners reviewed his claims file and considered the relevant history of the disabilities, and in each instance the examiner provided sufficient explanations for VA to weigh the examination against other evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Now the Board addresses compliance with remand directives in this case.  After these issues initially came to the Board, the Board remanded them to the RO for further development.  In January 2009, the Board remanded the issues of entitlement to service connection for hypertension and a lung disorder for the RO to seek clarification from the Veteran as to the potential relevance of records related to his claim for SSA benefits to the hypertension and lung disorder claims.  The Board directed the RO to then readjudicate the claims of entitlement to service connection for hypertension and a lung disorder.  

In that January 2009 document, the Board also denied a compensable disability rating for residuals of Hodgkin's disease.  The Veteran appealed that denial to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2009, the Court granted a Joint Motion for Partial Remand to the Board of the Veteran and the Secretary of Veterans Affairs (the Parties).  The Parties agreed that the record before the Board at the time of the January 2009 decision did not contain SSA records that were contained in a temporary folder within control of the Secretary, and therefore a remand was necessary so that the Board could consider such records and readjudicate the claim.  

In November 2009, the Board remanded the Hodgkin's disease issue to the RO with instructions to contact the SSA and any other appropriate Federal agency and request a copy of all adjudications and records underlying adjudications for SSA disability benefits, obtain the temporary claims file containing SSA records that the Parties had referred to in the July 2009 Joint Motion, document all efforts to obtain the temporary file, provide the Veteran with an additional examination to determine from what residuals of the Veteran's Hodgkin's disease he suffered, and readjudicate the claim of entitlement to a compensable disability rating for residuals of Hodgkin's disease.  

Following those Remands, the RO obtained from the SSA the records underlying the award of SSA disability benefits and associated those records with the claims file.  Already of record was the notice of the award of SSA benefits.  Although the RO did not refer to the temporary folder, given that the records of interest that had been identified as contained in the temporary folder were SSA records and such records were obtained directly from the SSA, the Board finds that no further remand is necessary to seek out the temporary folder.  As noted above, the RO provided the Veteran with an adequate examination with regard to residuals of Hodgkin's disease in February 2010.  The RO subsequently readjudicated all three claims on appeal, most recently in a May 2012 SSOC.  Based on these facts, the Board finds that there has been substantial compliance with the Board's January and November 2009 Remands as well as the Court's July 2009 Remand to implement the terms of the Joint Motion.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (finding that the appellant's right to compliance with the remand order, as explained in Stegall v. West, 11 Vet. App. 268 (1998), was satisfied by substantial compliance).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Compensable Initial Rating - Residuals of Hodgkin's Disease

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Id.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Service connection for Hodgkin's disease was established in the March 2004 rating decision and an effective date of October 17, 2003 was assigned, the date that VA received the Veteran's claim of entitlement to service connection for Hodgkin's disease.  As this appeal arises from that rating decision, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In that rating decision, the RO assigned a noncompensable rating based on the criteria found at 38 C.F.R. § 4117, Diagnostic Code 7709.  As Diagnostic Code 7709 is specific to Hodgkin's disease, the Board finds no other appropriate diagnostic code upon which to base a rating.  Diagnostic Code 7709 provides that with active Hodgkin's disease, or during the treatment phase for Hodgkin's disease, a 100 percent rating is assigned.  A note under Diagnostic Code 7709 states as follows:  

The 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local recurrence or metastasis, rate on residuals.

January 1995 Records of treatment of the Veteran by "R.B.," M.D. document that the Veteran noticed a mass in his right arm no earlier than April 1994 and it was excised in December 1994.  Histological interpretation was Hodgkin's disease.  Notes later that year document that he was treated with chemotherapy for the disease.  In December 1995 notes, Dr. R.B. stated that the Veteran had undergone thoracoscopy, Chamberlain procedure, and mediastinal mass biopsy with excision of a mediastinal cyst that was a benign cyst and not Hodgkin's disease.  Dr. R.B. noted that the Veteran was missing a portion of the anterior left rib.  Of record is a report of a January 2001 CT study of the Veteran's chest.  In a letter dated in October 2003, Dr. R.B. stated that the Veteran had been diagnosed with Hodgkin's disease in January 1995, was treated with chemotherapy, and had remained in remission since that treatment.  

In August 2004, VA afforded the Veteran an examination with regard to his Hodgkin's disease.  At that time the Veteran expressed his belief that his Hodgkin's disease had resulted in painful joints, stomach problems, high blood pressure, congestive heart failure, erectile dysfunction, and depression.  After detailing the medical history gleaned from the claims file, the examiner explained that his Hodgkin's disease was cured, and that it was less likely than not that the conditions that the Veteran believed were related to that disease or its treatment were related to the disease or its treatment.  He explained that there were explanations for those conditions that predated his Hodgkin's disease and its treatment. 

An April 2006 VA diabetes examination includes that the Veteran reported that he has had no recurrence of Hodgkin's disease since 1995.  VA afforded him an examination specifically to determine disability due to Hodgkin's disease in December 2007.  The examiner indicated that he had reviewed the Veteran's claims file.  He documented that the Veteran was diagnosed with Hodgkin's lymphoma in December 1994, had surgical treatment and underwent nine months of chemotherapy, and had no recurrence of the malignancy or any additional treatment since the chemotherapy.  The medical history and diagnosis are similar.  The examiner noted that the Veteran "stated that even though he no longer has Hodgkin's lymphoma, he suffered greatly during treatment of this condition and is therefore entitled to financial compensation."  

In January 2010, VA again provided an examination to determine from what, if any, residuals of Hodgkin's disease the Veteran suffered.  There is a report of that examination dated in January 2010 and another report from February 2010, after the examiner had reviewed the Veteran's claims file.  

In the January report, the examiner recounted an accurate history of his Hodgkin's disease and treatment, noting that he had nine months of chemotherapy and that there was evidence of a thoracotomy and that part of two upper left sided ribs were removed.  She stated that since his initial treatment the Hodgkin's lymphoma had been in complete remission and that he had no symptoms whatsoever of the disease.  She also noted the Veteran's report that he had not worked since 2004 and that from 1995 to 2004 he was only able to work part time.  She noted that the Veteran reported that he had decreased stamina and strength, that coordination and lifting were difficult, and that these factors affected his activities of daily living.  

Physical examination revealed no objective findings supportive of recurrence of Hodgkin's lymphoma.  Pertinent parts of a diagnosis section of the report include that he was asymptomatic and cured of Hodgkin's lymphoma.  She noted that "although he has been cured for 15 years, he claims the residual affect such as the financial stress and the unemployment have greatly affected him, and he is entitled to financial compensation."  As to the February report, the examiner indicated that she had reviewed the Veteran's claims file; she provided no significantly different information than she had in the January report.  

This evidence shows that the Veteran has not had active Hodgkin's disease, nor has had treatment for Hodgkin's disease from more than seven years prior to when VA received his claim of entitlement to service connection to the present.  For this reason, there is no basis for assigning a 100 percent rating for any time on appeal.  

The preponderance of evidence shows that he has not had any residuals of Hodgkin's disease at any time since service connection became effective.  The Board has considered the Veteran's report that he has had symptoms and conditions that he believes are due to his Hodgkin's disease and treatment for the disease.  Although the Veteran may attribute these symptoms to his Hodgkin's disease, the Board finds more probative the August 2004 and January 2010 medical expert opinions that he has no residuals of his Hodgkin's disease.  It is recognized that those opinions come years after he filed his claim and that the Board must consider whether staged ratings are warranted.  Dr. R.B.'s report that his Hodgkin's disease was in remission since 1995, and the lack of any mention of his Hodgkin's disease resulting in residuals after that date, the Board finds probative of a finding that he has not had residuals of the disease at any time since service connection became effective in 2003.  

As to the Veteran's opinion that he has residuals of Hodgkin's disease and treatment for the disease, the Board finds his opinion is not competent evidence.  "Competency ... must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Veteran has not demonstrated that he has expertise in medical matters.  He is therefore considered a non-expert, or layperson.  His opinion relating symptoms and conditions to Hodgkin's disease or its treatment is therefore a layperson nexus opinion.  While it is error to categorically reject layperson nexus opinion evidence as incompetent, whether such opinions are competent evidence depends on the facts of the particular case.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor for consideration is the complexity of the question to be determined.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example in footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not competent to diagnose a form of cancer).  Another factor is whether the question can be answered by personal observation alone.  See Layno v. Brown, 6 Vet. App. 465, 496 (1994) (explaining that a layperson is competent to report only that which he or she observed).  

The Veteran has not provided any sound basis for why he believes symptoms and conditions that he has had since 2003 are due to his Hodgkin's disease or its treatment.  The Board can discern no way of determining if his symptoms or conditions are related to the disease or its treatment, as opposed to some other cause or causes, by personal observation alone.  Whether such relationships exist does not appear to be a simple question of the type that a lay person may competently address.  For these reasons, the Board finds that his opinion in this regard is not competent evidence.  

It has also been considered that he is missing part of his ribs due to surgery performed based on his diagnosis of Hodgkin's disease in 1995.  There is no indication that this has resulted in any disability.  VA compensates for loss of earning capacity due to disability.  There is no evidence that the missing rib structure results in any loss of earning capacity.  The loss of rib structure is not a "disability" subject to compensation in this case.  

As the Veteran has no residuals of Hodgkin's disease at any time on appeal, there is no basis for referring this issue for extraschedular consideration.  See 38 C.F.R. § 3.321(b) (2012); see also Thun v. Peake, 22 Vet. App. 111 (2008) (explaining the steps of extraschedular analysis, which begin with symptomatology or degree of symptomatology that is not contemplated by the rating schedule).  

For the reasons stated above, the Board concludes that the preponderance of evidence is against a finding that the Veteran has had any residuals of Hodgkin's disease at any time from October 17, 2003 to the present.  His appeal at to this issue must therefore be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specified diseases shall be service-connected if certain other requirements are met.  That list does not include pulmonary disease other than cancer, nor does it include hypertension.  38 C.F.R. § 3.309(e).  Diseases that are not specifically listed by regulation are not subject to this presumption of service connection.  See, e.g., 68 Fed. Reg. 27,630-27,641 (May 20,2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov.2 1999).  The unavailability of presumptive service-connection, however, does not mean that service connection cannot be granted for a disease that is shown by at least an equipoise standard of evidence to have been caused by exposure to an herbicide agent during active service or to have been otherwise caused by or had onset during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2012).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  


III.A.  Hypertension

In his October 2003 claim of entitlement to service connection for hypertension, the Veteran indicated that the condition began in 1980.  In his March 2004 notice of disagreement with the RO's initial denial of service connection for hypertension, the Veteran stated that all of his claimed disabilities were a direct result of Hodgkin's disease, which, in turn, was a direct result of exposure to the herbicide Agent Orange.  

Service treatment records show that the Veteran did not have hypertension during active service.  There are no reports of hypertension in the treatment records.  A report of a June 1975 medical examination for the purpose of separation from active duty includes blood pressure measurements of 130 mm Hg. systolic and 80 mm. Hg. diastolic with no mention of abnormality and includes that he had a normal clinical evaluation of his heart and vascular system.  In an associated report of medical history the Veteran endorsed that he did not then have nor had he ever had high or low blood pressure.  These records are evidence against a finding that his hypertension had onset during active service.  

The earliest post-service treatment records that mention hypertension are records of treatment by Dr. R.B.  In a past medical history section of a January 1995 initial consultation, Dr. R.B. noted the Veteran's report that he had hypertension since around 1980 and was currently treating it with medication.  The Board assigns significant probative weight to this report because it was made in the context of seeking medical treatment; a context in which the Veteran would have a compelling motivation to provide accurate information as to his past medical history.  This report is evidence against a finding that the Veteran's hypertension manifested during his active service or within one year of separation from active service and is therefore evidence against application of the presumptive provisions for chronic diseases.  

In August 2004, the Veteran underwent a VA examination.  The examiner indicated that he had reviewed the Veteran's claims file and provided a summary of relevant evidence contained in the claims file as well as a relevant history obtained by interview with the Veteran.  That summary included that the Veteran was diagnosed with Hodgkin's disease in 1994, underwent chemotherapy treatment for the disease for nine months, and that his hypertension began in the 1970s.  The physician opined that the Veteran's hypertension was less likely than not secondary to the Hodgkin's disease, including the chemotherapy, because the hypertension predated the Hodgkin's disease and the chemotherapy.  The Board notes that this is consistent with the report in the 1995 records that hypertension first manifested in 1980.  

The examiner did not limit his opinion to causation but rather used the broad term of "secondary."  This is understood by the Board to encompass causation and aggravation.  It is also consistent with the treatment records which make no mention of his hypertension worsening at the time that his Hodgkin's disease was not in remission or any mention that his hypertension was worsened by his chemotherapy or his Hodgkin's disease.  In this regard, the Board notes, as is explained in another section of this document, that the preponderance of evidence demonstrates that the Veteran's Hodgkin's disease has been in remission since his initial nine month treatment for the condition immediately after it was diagnosed in 1995.  

As to the statement that the Veteran's hypertension began in the 1970s, the Board does not find this probative of onset of hypertension during service or within one year of separation from service.  There is no evidence in the claims file showing hypertension in the 1970s, so this time frame could only have been obtained by interview with the Veteran.  Again, the most probative evidence as to when his hypertension began is approximately 1980, the date he provided in 1995 during the course of seeking medical treatment.  

The Board has reviewed the records obtained from the SSA.  Those records include a report of a March 2006 physical examination of the Veteran by "J.S.," M.D.  Dr. J.S. included several diagnoses, none of which was related to Hodgkin's lymphoma, or to his active service, including exposure to Agent Orange.  Those records are not favorable to his claim.  

Whether hypertension is caused or aggravated by Hodgkin's disease cannot be determined by mere observation.  The Veteran has not provided an explanation for his opinion, there does not appear to be an obvious answer to whether his hypertension was caused or aggravated by Hodgkin's disease, nor does the question appear to be resolvable by reasoning based on nonexpert knowledge alone.  In short it does not appear to be a simple question.  The Board therefore finds that the Veteran's opinion in this regard is not competent evidence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 496 (1994).

The most probative evidence of record is the August 2004 medical opinion which is unfavorable to the Veteran's claim.  The examiner considered the Veteran's medical history and provided a sufficient rationale for his opinion and the Board therefore affords it considerable probative weight.  There is no evidence of record of such probative value as to outweigh that opinion.  The preponderance of evidence is therefore against a grant of VA benefits for hypertension and his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.B.  Lung Disorder

In his June 2005 claim of entitlement to service connection for a lung disorder, the Veteran contended that he had chronic lung disease as a result of exposure to Agent Orange.  The Board has considered all theories of entitlement to service connection for a lung disorder reasonably raised by the record.  

In September 1995 notes, Dr. R.B. explained that the Veteran had undergone chemotherapy for Hodgkin's disease.  A gallium scan from that month showed diffuse pulmonary activity suggesting pulmonary toxicity from chemotherapy or opportunistic infection.  He also stated that there was an abnormality noted that could represent Hodgkin's disease or a benign finding.  In December 1995 notes, Dr. R.B. explained that surgical procedures were performed in October 1995, including a thoracoscopy and biopsy with excision of a mediastinal cyst.  Of record is a report of a January 2001 CT study of the Veteran's chest.  The radiologist noted that the study showed linear strand-like density in the anterior left upper lobe that was probably related to scarring.  

The August 2004 VA examination report includes a recommendation for pulmonary function test to address the question of whether there was pulmonary toxicity from chemotherapy.  A VA pulmonary examination was conducted in October 2004 by the same examiner who examined the Veteran in August 2004.  He again indicated that he had reviewed the claims file.  The examiner noted that the Veteran had not been treated for a lung condition.  He also noted that the Veteran had a 40 year smoking history, quitting one or two years at a time during that history, and currently smoked one pack of cigarettes per day.  The Board notes that VA and private treatment records are consistent with the reported long smoking history.  Pulmonary function tests from a month earlier were normal.  The examiner stated that there was no objective evidence of pulmonary disease and therefore concluded that it was less likely than not that the Veteran had pulmonary toxicity due to Hodgkin's disease or from treatment for Hodgkin's disease.  

Of record is a June 2005 letter in which "L.C.," M.D. stated that there was a possible relationship between peripheral neuropathy and exposure to Agent Orange.  She did not offer a similar opinion with regard to a lung disorder.  As to a lung disorder she stated as follows: "Recently he has been diagnosed with diastolic dysfunction and chronic lung disease, which is most likely a mixed picture of restrictive lung disease from parenchymal scarring secondary to his lymphoma surgery, and obstructive lung disease from years of smoking."  Essentially the same statement is found in January 2006 treatment notes from this physician that are associated with the records obtained from the SSA.  

The Board has reviewed the records obtained from the SSA.  Those records include a report of a March 2006 physical examination of the Veteran by "J.S.," M.D.  Dr. J.S. included several diagnoses, none of which was related the any lung disorder to Hodgkin's lymphoma.  There is no information in the SSA records relating a lung disorder to the Veteran's active service, to include exposure to Agent Orange, or to Hodgkin's disease.  

In April 2006, another VA examination was afforded the Veteran with regard to his claim of entitlement to service connection for a lung disorder.  The Veteran reported that he had been told in 2004 that he had emphysema.  Also noted was that he had a cigarette smoking history going back to his military service and had recently stopped smoking.  The report acknowledged that he was exposed to Agent Orange during service.  

The examiner listed results of pulmonary function tests from the date of the examination and explained that the overall interpretation was normal spirometry.  He assessed the Veteran as having a history of emphysema and thoracotomy for Hodgkin's disease.  The examiner provided the following medical opinion:

This veteran has normal spirometry today and had normal spirometry in 09/04 performed at the Dorn VA.  He did have a chest x-ray in 08/05, which showed fibrotic changes present medially at both mid lung fields.  He is a long standing smoker.  He also has congestive heart failure from diastolic dysfunction.  Given the objective medical evidence above, it is less likely that this veteran's current lung condition is related to treatment for his Hodgkin's disease.  Though he did have stage 4 Hodgkin's disease, including nodes involving his mediastinum, he did not have any radiation therapy.  He did have a thoracotomy though.  

The Veteran has never been found to have a pulmonary disease for which service-connection is presumed based on exposure to an herbicide agent such as Agent Orange.  Those diseases that have been associated with Agent Orange exposure have been associated only after extensive research by medical professionals, as is shown by the notices published in the Federal Register, cited elsewhere in this decision.  This fact is sufficient for the Board to conclude that layperson nexus opinion evidence is not competent evidence in this regard.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 496 (1994).  There is no competent evidence linking any lung disorder suffered by the Veteran to his active service to include exposure to Agent Orange.  The evidence from service tends shows that a lung disorder was not present during service and the Veteran has not contended that a lung disorder manifested during service.  The preponderance of evidence is therefore against a finding that the Veteran has ever had a lung disorder caused by exposure to Agent Orange or that had onset during his active service.  

The Board finds that the preponderance of evidence is also against a finding that the Veteran has ever had a lung disorder caused or aggravated by his Hodgkin's disease to include treatment for that disease.  As between the opinion of Dr. L.C. and those of the VA examiners, the Board finds the VA examiners' opinions more probative.  Dr. L.C.'s rationale for her opinion appears to be that parenchymal scarring from surgery for Hodgkin's disease resulted in a lung disorder.  The examiners however, particularly the April 2006 examiner, provide analyses based on specific findings from pulmonary function tests, discussed those findings, and explained the relationship between the Veteran's long smoking history and any pulmonary symptoms.  As between the rationales, the Board finds the April 2006 rationale more extensive and compelling than Dr. L.C.'s rationale, and for that reason assigns it more probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the value of a medical opinion comes from its reasoning).  

From the reasons explained above, the Board concludes that the preponderance of evidence is against a grant of VA benefits for any lung disorder suffered by the Veteran.  His appeal as to this issue must therefore be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a lung disorder is denied. 

Entitlement to an initial compensable disability rating for residuals of Hodgkin's disease is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


